Citation Nr: 0812593	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  05-13 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from August 1944 until 
November 1945.  He died on November [redacted], 2003.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The appellant testified at a March 2008 videoconference 
hearing before the undersigned.  A transcript of that 
proceeding is associated with the claims folder.  Moreover, 
at that time, she submitted additional evidence accompanied 
by a waiver of Agency of Original Jurisdiction (AOJ) 
consideration.  Accordingly, appellate review may proceed at 
this time.

Finally, the appellant's case was advanced on the docket due 
to her age via motion dated April 2008.  38 C.F.R. 
§ 20.900(c) (2007)


FINDINGS OF FACT

1.  The veteran died on November [redacted], 2003; the death 
certificate listed the immediate cause of death as cardio-
pulmonary arrest due to renal failure as a consequence of 
nephrogenic diabetes insipidus as a consequence of lithium 
therapy for psychosis.

2.  At the time of the veteran's death, service connection 
was established for bipolar disorder.  

3.  The competent evidence demonstrates that the veteran's 
service-connected bipolar disorder was a contributory cause 
of death.

4.  The claim for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have been met. 38 U.S.C.A. §§ 1310, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310, 3.159, 
3.312 (2007).

2.  The claim for entitlement to DIC under the provisions of 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. §§ 1318, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.22, 
3.102, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

I.  Service Connection for Cause of Death

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

To grant service connection for the cause of the veteran's 
death, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to it.  A service-connected disability is one which was 
incurred in or aggravated by active service, one which may be 
presumed to have been incurred during such service, or one 
which was proximately due to or the result of a service- 
connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In cases of service connection for the cause of death of the 
veteran, the first requirement of a current disability will 
always have been met, the current disability being the 
condition that caused the veteran to die; however, the last 
two requirements for a service-connection claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. App. 
507, 509 (1997).

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a) (2007).  The service-connected disability 
will be considered the principal (primary) cause of death 
when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2007).

The service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, that it combined to cause death, or 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2007).  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

There are primary causes of death, which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions.  Even in such cases, 
there may be a reasonable basis for holding that a service- 
connected condition was of such severity as to have a 
material influence in accelerating death.
In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
accelerated death unless such condition affected a vital 
organ and was of itself of a progressive or debilitating 
nature.  38 C.F.R. § 3.312(c).

At the outset, the Board notes that the veteran's death 
certificate lists the immediate cause of death as cardio-
pulmonary arrest due to renal failure as a consequence of 
nephrogenic diabetes insipidus as a consequence of lithium 
therapy for psychosis.  It is noted that direct service 
connection has not been established for any cardiopulmonary 
disability or for diabetes.  Moreover, the post-service 
medical evidence does not show any treatment or diagnoses 
referable the kidneys until 1987, when problems were noted in 
a record of the Bureau of Disability Determination.  Cardio-
pulmonary problems are not indicated until just before the 
veteran's death in 2003.  

As set forth above, a heart disorder and diabetes were 
initially demonstrated until decades after service.  Further, 
there is no competent clinical opinion of record which 
relates the veteran's terminal cardiopulmonary arrest to 
active service.  As such, a grant of direct service 
connection is not for application here.

Additionally, as the evidence fails to show that 
cardiovascular-renal disease was manifested within the 
applicable presumptive period of one year following service, 
the chronic disease presumption under 38 C.F.R. §§ 3.307 and 
3.309 is also eliminated as a basis for a grant of service 
connection.  Based on the foregoing, a grant of direct 
service connection, to include on a presumptive basis, is not 
for application here.  

The Board will now consider the central claim at issue here, 
that of entitlement to service connection for the cause of 
the veteran's death.  Indeed, this contention was expressed 
very clearly in an April 2005 communication and in testimony 
provided at the March 2008 videoconference hearing.  

As stated previously, a grant of service connection for the 
cause of the death of a veteran is warranted where the 
evidence establishes that a service-connected disability was 
either the principal or a contributory cause of death.  In 
the present case, he was service-connected for bipolar 
disorder at the time of his death.  The appellant contends 
that the lithium which had been prescribed to treat that 
disability proximately caused the veteran's death.  

In support of the appellant's contention, it is acknowledged 
that the death certificate does include lithium therapy as 
one of the causal factors leading to the veteran's death.  
Moreover, the claims folder contains two competent opinions 
which also support a connection between the lithium therapy 
and the veteran's terminal cardiopulmonary arrest.  

Specifically, in a May 2005 letter, R. J. D., M.D. opined 
that the veteran's diabetes resulted from lithium use, and 
further stated: "it would appear that (the veteran's) death 
was ultimately due to complications from long term lithium 
use."  Furthermore, in a March 2008 letter, S. R. H., D.O. 
concluded that the veteran had suffered from lithium 
toxicity-related renal failure.  He stated that such toxicity 
was the primary reason that he had been treating the veteran.  

The above letters are found to be probative as they were 
offered by physicians who had personally treated the veteran.  
Indeed, Dr. S. R. H. treated the veteran extensively with 
regard to the lithium toxicity at issue.  Moreover, no 
competent evidence of record refutes these opinions.  

Overall, the evidence is at least in equipoise as to whether 
the lithium treatment associated with the veteran's service-
connected bipolar disorder was a contributory cause of death.  
Indeed, from the death certificate itself, along with the 
doctors' opinions noted above, it can be concluded that it is 
at least as likely as not that the lithium therapy (and hence 
the service-connected bipolar disorder) aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c) (2007).  

Based on the above, a grant of service connection for the 
veteran's death is warranted here.  The Board notes that in 
reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

II.  Entitlement to DIC Under the Provisions of 38 U.S.C. 
§ 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of, or entitled to receive, 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time. 
DIC benefits granted to a surviving spouse under 38 U.S.C.A. 
§ 1318 would be paid "in the same manner as if the veteran's 
death were service connected." 38 U.S.C.A. § 1318(a). 

The Board's grant of service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A, § 1310 
already recognizes that the death of the veteran is from a 
service-connected disability (secondary to bipolar disorder).

The United States Court of Appeals for Veterans Claims 
(Court) indicated that, only if an appellant's claim for 
service connection for the cause of the veteran's death is 
denied under 38 U.S.C.A. § 1310, does VA have to also 
consider an appellant's DIC claim under the provisions of 38 
U.S.C. § 1318.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000).  

In light of the grant of service connection for the cause of 
the veteran's death under 38 U.S.C. § 1310, the claim of 
entitlement to DIC under 38 U.S.C. § 1318 is moot, and this 
aspect of the appellant's claim is dismissed.

III.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for the cause of the veteran's death is 
granted.

A claim for DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318 is dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


